Information Disclosure Statement
The information disclosure statement filed 12/16/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of foreign patent document EP 366107 has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Reasons for Allowance
Claims 17-19 and 37-53 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an article as claimed in claim 17.  The closest prior art of record is Hartmann (DE 102011108744) and Hurd et al. (US Patent Application No. 2014/0115925).  Hartmann teaches an article comprising a structure formed of a plurality of foam particles, each individual foam particle is formed of a thermoplastic elastomer material, wherein the plurality of foam particles are spheroid or ellipsoid and have an particle size of 2 mm to 15 mm.  Hartmann fails to teach wherein the individual foam particle of the plurality is affixed to one or more .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/31/2021